J. S20014/15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                  v.                    :
                                        :
MEGAN B. HOOKEY,                        :         No. 1533 WDA 2014
                                        :
                       Appellant        :


              Appeal from the PCRA Order, September 5, 2014,
            in the Court of Common Pleas of Washington County
              Criminal Division at No. CP-63-CR-0001122-2006


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND WECHT, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                   FILED JUNE 29, 2015

     Appellant, Megan B. Hookey, appeals, pro se,1 the order of the Court

of Common Pleas of Washington County dismissing her first petition brought

under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.

Following our review of the certified record, we find that appellant’s claims

are each waived. We affirm.

     Specifically, the first and third issues presented in appellant’s brief on

appeal were not included in the court-ordered Pa.R.A.P. 1925(b) statement

filed on October 1, 2014, and are not properly before us for review.       The

failure to raise an issue in an ordered Rule 1925(b) statement results in the



1
  Counsel was granted leave to withdraw pursuant to Commonwealth v.
Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550
A.2d 213 (Pa.Super. 1988).
J. S20014/15

waiver of that issue on appeal.       Commonwealth v. Lord, 719 A.2d 306,

309 (Pa. 1998). The second claim presented in appellant’s brief is waived

for failure to cite to any authority supporting her position, and aside from

conclusory statements, she has not developed her argument on appeal. See

Commonwealth        v.    Rompilla,    983   A.2d   1207,   1210   (Pa.   2009);

Commonwealth v. Brougher, 978 A.2d 373 (Pa.Super. 2009) (claim is

waived if there is no citation to authority).        Since appellant’s lack of

development prevents meaningful review, we find waiver on this basis. See

Commonwealth v. Spotz, 716 A.2d 580 (Pa. 1998).

     Order affirmed.2

     Wecht, J. joins the Memorandum.

     Shogan, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/29/2015




2
  The Commonwealth has submitted a letter to the Deputy Prothonotary of
this Court indicating that it was not filing a responsive brief.


                                       -2-